DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: recitations of “a system” or ”the system” (accompanied by functional rather than structural description) in claims 12-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Applicant is advised that should claim 8 be found allowable, claims 9-10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
It is unclear how the scope of the recited “substantially independent noise realizations” (claim 8), “virtually independent noise realizations” (claim 9), and “completely independent noise realizations” (claim 10) differ.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alletto (US 20200082197).
Claim 1: A method of generating an image denoising system (Alletto Abstract, training image noise removal system) comprising:
obtaining imaging data from a set of N studies (Alletto paragraph 0053, one or more third images; Alletto paragraph 0074, one or more first images);
dividing each of the N studies into at least K training-ready noise realizations representing K subsets of the imaging from each of the N studies (Alletto paragraph 0053, one or more third images; Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set); and
training a machine learning-based system, on a study-by study-basis for each study of the set of N studies, based on (1) a first noise realization of the at least K training-ready noise realizations as training data for the each study (Alletto paragraph 0028, image having no noise as training data, Alletto paragraph 0053, one or more third images having no noise region) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the first noise realization for each study as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more first images having noise region information) to produce a trained machine learning-based system.
Claim 2: The method as claimed in claim 1 (see above), further comprising repeating for at least one study of the set of N studies (Alletto paragraph 0053, one or more third images (i.e. including a case having multiple occurrences); Alletto paragraphs 0074 & 0077, one or more first images (i.e. including a case having multiple occurrences)), training the machine learning-based system, based on (1) a second noise realization of the at least K training-ready noise realizations other than the first noise realization as training data (Alletto paragraph 0028, image having no noise as training data, Alletto paragraph 0053, one or more (i.e. including a case having a first one and a second one other than the first one) third images having no noise region) for the at least one study and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the second noise realization for the at least one study as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) to produce the trained machine learning-based system.
Claim 3: The method as claimed in claim 1 (see above), further comprising repeating on a study-by-study basis for the set of N studies, training the machine learning-based system, based on (1) a second noise realization of the at least K training-ready noise realizations other than the first noise realization as training data (Alletto paragraph 0028, image having no noise as training data, Alletto paragraph 0053, one or more (i.e. including a case having a first one and a second one other than the first one) third images having no noise region) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the second noise realization as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) to produce the trained machine learning-based system.
Claim 4: The method as claimed in claim 1 (see above), wherein the at least K training-ready noise realizations for each study of the set of N studies are training-ready noise realizations of a first count level (Alletto paragraph 0053, one or more third images; Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set and any group of individual images readable as the “first count level”), the method further comprising:
obtaining at least K training-ready noise realizations at a second count level for each study of the set of N studies (Alletto paragraph 0053, one or more third images; Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set and any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”); and
training the machine learning-based system, on a study-by study-basis for each study of the set of N studies, based on (1) a first noise realization of the at least K training-ready noise realizations at the second count level as training data for the each study (Alletto paragraph 0028, image having no noise as training data, Alletto paragraph 0053, one or more third images having no noise region, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations at the second count level other than the first noise realization at the second count level for each study as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more first images having noise region information, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) to produce the trained machine learning-based system.
Claim 5: The method as claimed in claim 4 (see above), further comprising repeating on a study-by-study basis for the set of N studies, training the machine learning-based system, based on (1) a second noise realization of the at least K training-ready noise realizations other than the first noise realization but separately at the first and second count levels as training data (Alletto paragraph 0028, image having no noise as training data, Alletto paragraph 0053, one or more (i.e. including multiple separate instances) third images having no noise region, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the second noise realization but separately at the first and second count level as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including multiple separate instances) first images having noise region information, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) to produce the trained machine learning-based system.
Claim 6: The method as claimed in claim 1 (see above), wherein the machine learning-based system comprises a neural network and the trained machine learning-based system comprises a trained neural network (Alletto paragraph 0036, first and second neural networks).
Claim 7: The method as claimed in claim 1 (see above), wherein the neural network comprises a deep neural network (Alletto paragraph 0036, first and second neural networks).
Claim 8: The method of claim 1 (see above), wherein the at least K training-ready noise realizations are at least K substantially independent noise realizations (Alletto paragraph 0053, one or more third images; Alletto paragraph 0074, one or more first images, each individual image constituting a separate realization).
Claim 9: The method of claim 1 (see above), wherein the at least K training-ready noise realizations are at least K virtually independent noise realizations (Alletto paragraph 0053, one or more third images; Alletto paragraph 0074, one or more first images, each individual image constituting a separate realization).
Claim 10: The method of claim 1 (see above), wherein the at least K training-ready noise realizations are at least K completely independent noise realizations (Alletto paragraph 0053, one or more third images; Alletto paragraph 0074, one or more first images, each individual image constituting a separate realization).
Claim 11: A trained machine learning-based system (Alletto Abstract and Figure 3 items S80-S90, trained machine learning system) produced according to the method of claim 1 (see above).
Claim 12: A system for generating an image denoising system (Alletto Abstract, training image noise removal system) comprising:
processing circuitry (Alletto paragraph 0045, integrated circuit implementation) configured to:
obtain imaging data from a set of N studies (Alletto paragraph 0053, one or more third images; Alletto paragraph 0074, one or more first images);
divide each of the N studies into at least K training-ready noise realizations representing K subsets of the imaging from each of the N studies (Alletto paragraph 0053, one or more third images; Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set); and
train a machine learning-based system, on a study-by study-basis for each study of the set of N studies, based on (1) a first noise realization of the at least K training-ready noise realizations as training data for the each study (Alletto paragraph 0028, image having no noise as training data, Alletto paragraph 0053, one or more third images having no noise region) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the first noise realization for each study as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more first images having noise region information) to produce a trained machine learning-based system.
Claim 13: The system as claimed in claim 12 (see above), wherein the processing circuitry further comprises processing circuitry configured to repeat for at least one study of the set of N studies (Alletto paragraph 0053, one or more third images (i.e. including a case having multiple occurrences); Alletto paragraphs 0074 & 0077, one or more first images (i.e. including a case having multiple occurrences)), training the machine learning-based system, based on (1) a second noise realization of the at least K training-ready noise realizations other than the first noise realization as training data (Alletto paragraph 0028, image having no noise as training data, Alletto paragraph 0053, one or more (i.e. including a case having a first one and a second one other than the first one) third images having no noise region) for the at least one study and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the second noise realization for the at least one study as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) to produce the trained machine learning-based system.
Claim 14: The system as claimed in claim 12 (see above), wherein the processing circuitry further comprises processing circuitry configured to repeat on a study-by-study basis for the set of N studies, training the machine learning-based system, based on (1) a second noise realization of the at least K training-ready noise realizations other than the first noise realization as training data (Alletto paragraph 0028, image having no noise as training data, Alletto paragraph 0053, one or more (i.e. including a case having a first one and a second one other than the first one) third images having no noise region) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the second noise realization as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) to produce the trained machine learning-based system.
Claim 15: The system as claimed in claim 12 (see above), wherein the at least K training-ready noise realizations for each study of the set of N studies are training-ready noise realizations of a first count level (Alletto paragraph 0053, one or more third images; Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set and any group of individual images readable as the “first count level”), the processing circuitry further comprising processing circuitry configured to:
obtain at least K training-ready noise realizations at a second count level for each study of the set of N studies (Alletto paragraph 0053, one or more third images; Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set and any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”); and
train the machine learning-based system, on a study-by study-basis for each study of the set of N studies, based on (1) a first noise realization of the at least K training-ready noise realizations at the second count level as training data for the each study (Alletto paragraph 0028, image having no noise as training data, Alletto paragraph 0053, one or more third images having no noise region, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations at the second count level other than the first noise realization at the second count level for each study as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more first images having noise region information, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) to produce the trained machine learning-based system.
Claim 16: The system as claimed in claim 15 (see above), further comprising processing circuitry configured to repeat on a study-by-study basis for the set of N studies, training the machine learning-based system, based on (1) a second noise realization of the at least K training-ready noise realizations other than the first noise realization but separately at the first and second count levels as training data (Alletto paragraph 0028, image having no noise as training data, Alletto paragraph 0053, one or more (i.e. including multiple separate instances) third images having no noise region, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the second noise realization but separately at the first and second count level as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including multiple separate instances) first images having noise region information, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) to produce the trained machine learning-based system.
Claim 17: The system as claimed in claim 12 (see above), wherein the machine learning-based system comprises a neural network and the trained machine learning-based system comprises a trained neural network (Alletto paragraph 0036, first and second neural networks).
Claim 18: The system as claimed in claim 12 (see above), wherein the neural network comprises a deep neural network (Alletto paragraph 0036, first and second neural networks).
Claim 19: A trained machine learning-based system (Alletto Abstract and Figure 3 items S80-S90, trained machine learning system) produced using the system according to claim 12 (see above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qi discloses an example of an image denoiser system training arrangement using training and label data.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663